Citation Nr: 0307518	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
guerillas from May 1945 to August 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for cause of the veteran's death and determined 
that the appellant had no legal entitlement to accrued or 
death pension benefits.

The Board notes that the RO indicated in a letter to the 
appellant accompanying the December 2001 rating decision that 
her claim for dependency and indemnity compensation (DIC) 
also included the issue of DIC under the provision of 
38 U.S.C.A. § 1318.  The RO noted that action on the issue of 
DIC under 38 U.S.C.A. § 1318 would not be made until 
completion by VA of required rulemaking as mandated by the 
U.S. Court of Appeals for the Federal Circuit (the Court).  
The RO added that as soon as the stay was lifted, a decision 
would be made on this issue and the appellant would be 
notified of that decision.  In a recent decision, the Court 
lifted this stay and the RO is now free to adjudicate the 
issue of entitlement to benefits under Section 1318.  See 
National Org. of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
Thus, the Board refers this issue to the RO for appropriate 
adjudication.


FINDINGS OF FACT

1.  The veteran died on May [redacted]
, 1989.  The cause of death was 
listed as cardio-vascular shock, hemorrhage, complicated 
peptic ulcer with perforations.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service.

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

5.  The veteran had recognized guerilla service from May 1945 
to August 1945.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2002).

3.  Basic eligibility for VA non-service-connected disability 
pension benefits is not established.  38 U.S.C.A. §§ 101(2), 
107(a), 1521, 1541, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.203 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a January 2001 letter to the appellant, the RO indicated that 
in order to establish service connection for cause of death, 
it must be shown that a disease or disability related to 
service caused the veteran's death or contributed 
substantially or materially to the death-causing conditions.  
In addition, the RO informed the appellant that death pension 
was payable to a surviving spouse when the death of the 
veteran with wartime service was not due to service, provided 
income was within applicable limits.  However, the RO also 
informed the appellant that death pension was not payable to 
survivors of veterans who served as members of the Philippine 
Commonwealth Army, recognized guerrillas, and new Philippine 
Scouts.  The RO indicated that it needed a true copy of the 
veteran's death certificate bearing the signature and seal of 
the local civil registrar, a certified true copy of the 
appellant's marriage certificate bearing the signature and 
seal of the local civil registrar or custodian of public 
records, the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated the veteran for the conditions that caused death, or 
for the disease or disability that contributed to the death-
causing conditions.  The RO specified that it was 
particularly interested in treatment provided from the date 
of discharge from service to the date of death.  The RO also 
indicated that the appellant could submit a statement from a 
health care provider who treated or examined the veteran 
during his lifetime and could support, by sound medical 
opinion, an interconnecting relationship between the 
veteran's cause of death and his military service.

In addition, in an April 2001 VCAA letter to the appellant, 
the RO indicated that in order to establish entitlement to 
service-connected death benefits, the evidence must show (1) 
the cause of death, which was usually shown on the veteran's 
death certificate, (2) an injury, disease, or event in 
service, which was usually shown in service medical records, 
and (3) a relationship between the cause of death and the 
injury, disease, or event in service, which was usually shown 
by the death certificate or in other medical records or 
medical opinions.  The RO requested that the appellant 
provide a statement from Dr. Mallillin, who had certified the 
veteran's death, indicating the basis on which he certified 
the veteran's death.

Second, VA has a duty to inform the appellant of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  In an April 2001 VCAA letter to the appellant, the 
RO specified that it would obtain the veteran's service 
medical records and other military service records, if 
necessary.  It also stated that it would try to help the 
appellant obtain medical records, employment records, or 
records from other Federal agencies, but that the appellant 
must give the RO enough information about those records so 
that the RO could request them from the appropriate person or 
agency.  The RO stressed that it was still the appellant's 
responsibility to make sure that those records were received 
by the RO.  In addition, in a July 2001 letter, the RO 
notified the appellant that it had requested further 
information from Dr. Mallillin, including the veteran's 
medical records, and that it was still her responsibility to 
make sure that the RO received this evidence in support of 
her claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records, service personnel records, and the private treatment 
records submitted by the appellant.  In addition, in July 
2001 the RO sent a letter to Dr. Mallillin, requesting that 
he forward the veteran's clinical records, including an 
autopsy report if available, or any report of examination, 
results of diagnostic tests, findings of laboratory studies, 
or interpretations of x-ray films.  The appellant has not 
indicated the existence of any additional records that would 
aid in substantiating her claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

The veteran's service personnel records indicate that he 
served in the recognized guerrilla service from May 1945 to 
August 1945.

In a May 2001 letter, Dr. Mallillin stated that the veteran 
died of cardio-vascular shock due to perforated peptic ulcer.  
He stated that medical records available at his clinic showed 
that the veteran was a patient since 1969, because of his 
chronic peptic ulcer.  The doctor stated that the veteran had 
claimed that after the war, he had suffered from epigastric 
pains and tenderness that became progressive and only 
relieved by anti-ulcer and anti-spasmodic medication.  He 
stated that the ulcer "could have been acquired because of 
tension during the war" as a recognized guerilla, that 
eventually caused his death.

In an August 2001 letter, Dr. Mallillin stated that his 
medical records of the veteran showed no diagnostic tests, no 
laboratory studies, nor any x-ray done, because the veteran 
was poor and indigent to afford such laboratory examinations.  
The physician stated that the veteran was treated on an 
outpatient basis, as a case of chronic peptic ulcer, with 
frequent acute exacerbations, which were aggravated by 
tensions brought about by extreme poverty.  The physician 
noted that the veteran was given antacids, anti-spasmodics, 
vitamin K, and tranquilizers, to which the veteran responded 
fairly well from continuous medications from 1969 to 1989.  
The physician reiterated that the veteran died of cardio-
vascular shock, due to massive gastro-intestinal hemorrhage 
from uncontrolled bleeding peptic ulcers.


III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  When 
any veteran dies after December 31, 1956, from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse, children, and parents.  See 38 U.S.C.A. § 1310 (West 
2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2002).  Service connection 
will be determined by exercise of sound judgment, without 
recourse to speculation and after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran to include autopsy reports.  See 38 C.F.R. 
§ 3.312(a) (2002).

Service connection for a peptic ulcer may be granted if 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).   

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's spouse.  See 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2002).  
Applications for accrued benefits must be filed within one 
year after the date of death.  See id.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 2002) or, at the time of death, was receiving or 
entitled to receive compensation for a service-connected 
disability based on service during a period of war.  See 38 
U.S.C.A. § 1541(a) (West 2002).  The term veteran means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2002).  Service before July 
1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, including organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under contracts of National Service 
Life Insurance entered into before February 18, 1946; chapter 
10 of title 37; and chapters 11 and 13 of this title.  See 38 
U.S.C.A. § 107(a) (West 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

a.  Service connection for cause of death

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for the cause of the veteran's death.

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not allege that the 
veteran had previously alleged that cardio-vascular shock, 
hemorrhage, or a complicated peptic ulcer with perforations 
began in combat.  Therefore, 38 U.S.C.A. § 1154(b), 
pertaining to proof of service incurrence or aggravation of a 
disease or injury in the case of a veteran who engaged in 
combat with the enemy, is not for application.

In order to warrant service connection for cause of death, 
the evidence must show that an injury, disease, or other 
event in service was either the principal or a contributory 
cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2002).  The cause of death was 
listed on the death certificate as cardio-vascular shock, 
hemorrhage, and complicated peptic ulcer with perforations.  
The veteran's service medical records are negative for 
complaints related to the heart, a psychiatric disorder or to 
an ulcer.  Rather, the cardiovascular and psychiatric systems 
were reported as normal.  There are no additional medical 
records in the veteran's file from the time of his discharge 
until the time of his death; i.e., there is no record of any 
complaints related to the heart or to an ulcer at any time 
during or after service.  Dr. Mallillin has indicated in a 
letter written after the veteran's death that he treated the 
veteran for a chronic ulcer and that the ulcer "could have 
been acquired because of tension during the war."  The Board 
notes that the veteran's service medical records indicate 
that a psychiatric diagnosis of the veteran upon discharge 
was reported as "normal."  Equally important, the Board 
notes that there is no evidence of a psychiatric disorder in 
proximity to service, within decades of service, or at the 
time of death.  The Board notes that Dr. Mallillin had 
indicated that he had treated the veteran since 1969 until 
the time of the veteran's death.  The RO requested that the 
doctor send any clinical records for the veteran in his 
possession, including laboratory reports, x-ray reports, 
results of diagnostic tests, or examination reports.  The 
doctor indicated that there were no such records in his 
possession.  The Board finds that even though the doctor 
stated that the veteran's ulcer "could have been acquired 
because of tension during the war," the doctor does not 
establish that the veteran had any psychiatric disorder.  
Such an unsupported statement has little probative value. 

In addition, the Board notes that the appellant has asserted 
that the veteran's peptic ulcer was incurred in service.  The 
Board does not doubt the sincerity of the appellant's belief 
in this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the veteran's ulcer or cardio-vascular shock and 
hemorrhage, which led to the veteran's death.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, and the appellant's lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Nor can service connection for a peptic ulcer be granted on a 
presumptive basis.  Under Section 1101, a peptic ulcer may 
warrant service connection if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  In this case, the first 
objective evidence of an ulcer was decades after service.  
Thus, service connection for a peptic ulcer cannot be granted 
on a presumptive basis.

The Board finds that the preponderance of the evidence is 
against any finding of a basis to link the veteran's death 
with his period of service.  Accordingly, the preponderance 
of the evidence is against the grant of service connection 
for cause of death, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


b.  Accrued benefits

The Board finds that the appellant's claim for accrued 
benefits is without legal merit.

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such veteran, be paid to the veteran's spouse.  See 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2002).  
Applications for accrued benefits must be filed within one 
year after the date of death.  See id. (italics added).

At the time of the veteran's death, he was not service 
connected for any disability.  Nor did he have any claims, 
formal or informal, pending for a VA benefit.  In Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that for a surviving spouse to be entitled to 
accrued benefits, "the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with its 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 
1996), wherein the Federal Circuit stated that a consequence 
of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, 
the surviving spouse has no claim upon which to derive his or 
her own application.  See Jones, 136 F.3d at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death.  Accordingly, there is no legal basis 
to the appellant's claim for payment of accrued benefits.  
Further, the appellant did not file her claim for accrued 
benefits within 1 year of the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  She filed her claim 
in February 2001, 12 years after the veteran's death in May 
1989.  As the law, and not the evidence, is dispositive in 
this case, entitlement to payment of accrued benefits is 
denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




c.  Non-service-connected death pension benefits

The Board finds that the appellant's claim for non-service-
connected death benefits is without legal merit.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
(West 2002).  The term veteran means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002) (italics 
added); see also 38 C.F.R. § 3.1(d) (2002).  Service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
organized guerilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except benefits under contracts of National 
Service Life Insurance entered into before February 18, 1946; 
chapter 10 of title 37; and chapters 11 and 13 of this title.  
See 38 U.S.C.A. § 107(a) (West 2002) (italics added).  

According to the veteran's service personnel records, the 
veteran served as a recognized guerilla from May 1945 to 
August 1945.  Thus, under Section 107(a), the veteran shall 
not be deemed to have had active military, naval, or air 
service for purposes of Title 38, Section 1541.  See 
38 U.S.C.A. § 107(a).  See Rivera v. Principi, 2003 U.S. App. 
Lexis 6909 (April 10, 2003) (unpublished).

Consequently, the Board determines that there is no legal 
basis on which the appellant's claim for non-service-
connected death pension benefits can be based.  The veteran 
did not have qualifying service under Section 1541.  As the 
law, and not the evidence, is dispositive, the appeal is 
denied due to the absence of legal merit.  See Sabonis, 6 
Vet. App. at 430.  The Board is bound by 38 U.S.C.A. § 
107(a), and therefore has no choice but to deny the 
appellant's death pension claim.  See 38 U.S.C.A. §§ 501(a), 
7104(c) (West 2002); 38 C.F.R. § 19.5 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

